Citation Nr: 1750424	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, to include atrial fibrillation and a heart disability associated with herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Olufunmilola A. Akintan, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1972 with service in Vietnam from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide medical releases for all medical providers who have treated him since service for his heart problems, including a release for the medical records of hospitalization at University of Southern Alabama Medical Hospital in Mobile, Alabama in March 2015 so that VA may obtain those treatment records. The Veteran should be advised that he may provide VA with those records himself in lieu of providing a medical release. 

2. Associate with the claims file any outstanding VA records including records from the VA Medical Center in Biloxi Mississippi since January 2017. Please print and upload into VBMS all relevant records in VistA, including records scanned into VistA in February 2011.

3. After the development in paragraphs 1 and 2 is complete, please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current heart disorder(s). The claims file must be available to the VA examiner. All necessary tests and/or studies should be accomplished to determine the nature and etiology of the Veteran's current heart disorder if any.

After reviewing the claims file (including this Remand) and examining the Veteran, the VA examiner should render a diagnosis of all heart disorders. For each identified heart disorder, the examiner should indicate whether such disorder is considered an ischemic heart disease (IHD) or non-ischemic heart disease (non-IHD).  The examiner is requested to provide opinions on the following:

a. Is it at least as likely as not (50% probability or greater) that the Veteran has IHD? IHD for VA purposes includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. The examiner is requested to consider and discuss as necessary the March 2009 private hospitalization record noting a history of myocardial ischemia and a diagnosis of coronary artery disease, as well as a January 2009 private EKG report noting abnormal changes possibly due to myocardial ischemia (contained in private records with VBMS receipt date of July 30, 2012).

b. Is it at least as likely as not (i.e., a 50 percent probability or greater) that any identified non-ischemic heart disorder, including atrial fibrillation, is related to any injury, disease or event incurred during service? In rendering an opinion, the examiner should consider and discuss as necessary the in-service treatment for recurring chest pain; abnormal EKG findings; and November 1971 chest X-ray report showing possible cardiac enlargement. 

c. Is it at least as likely as not (i.e., 50 percent probability or greater) that any identified non-ischemic heart disorder is:

a. proximately due to the Veteran's service-connected hypertension, cerebrovascular accident (stroke), or
b. the result of the Veteran's service-connected hypertension and/or cerebrovascular accident (stroke)? In rendering an opinion, the examiner should consider and discuss the medical evidence of record indicating the Veteran's atrial fibrillation has caused physiological responses such as chest pain and elevated heart rate; or 
c. has been aggravated (worsened) by the Veteran's service connected hypertension and/or cerebrovascular accident (stroke)?

The examiner should provide a complete explanation setting forth the reasoning for all opinions given. It would be helpful if the examiner cited to evidence in the record and any medical or scientific literature used to support the opinion(s) provided. If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Thereafter, readjudicate the Veteran's claim. If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response. Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).


